KING, Senior Judge,
concurring in the result:
While I am unable to agree that Hatch did not interpose a consent defense within the meaning of the applicable statute, I am satisfied, substantially for the reasons set forth in the majority opinion, that there is a reasonable likelihood that the jury applied the affirmative defense instruction in an unconstitutional manner. Accordingly I agree that Hatch’s convictions for first-degree sexual abuse and possession of a firearm during a crime of violence should be reversed.